1 Reported in 200 P.2d 478.
This is an appeal from a judgment denying a petition for a writ of habeas corpus.
Louella Wright pleaded guilty in the justice court presided over by Judge Filion, in Clallam county, to the charge of possession of intoxicating liquor with intent to sell the same. She was fined three hundred dollars and costs, and sentenced to serve sixty days in the county jail, thirty days of which sentence was suspended.
In order to better understand the facts, we quote rather extensively from the testimony given at the hearing on the petition for the writ of habeas corpus.
Deputy Sheriff J.W. Stewart testified:
"Q. I hope I have the right deputy. Mr. Stewart you are the deputy sheriff. On or about the 18th of April one Louella Wright received a sentence in Justice Court? A. Yes she was sentenced to serve thirty days in jail. Q. What happened? A. Do you want me to tell the procedure, what happened? Q. Did you ever get her custody or was she ever committed to jail? A. She never was taken into custody. Q. What happened? A. I talked to Mr. and Mrs. Wright, to Mrs. Wright alone first and she said that she was sick and under a doctor's care and that Mr. Wright had gone to town to get a doctor, and I told her that if she wanted to come down stairs in the office that she could come down there and wait and she came down and waited there until Mr. Wright came back. She walked down with another gentleman that was with her and I walked down with them and then he left and Mr. Wright came back shortly after and said that he had contacted Dr. McGillivray and that the doctor was coming up in a very short time to see Mrs. Wright, and she sat there and waited until the doctor came in and he came in possibly an hour later and I talked to Dr. McGillivray and Mrs. Wright and told them that they could go into the private office that we have if he wanted to talk to her privately, and they were in there possibly ten minutes and Dr. McGillivray came out and said that Mrs. Wright needed hospitalization and that he was going to have to take her to the hospital. Q. And she did go to the hospital and has been there ever since as far as you know? A. Yes sir. Q. She has never been in your custody? A. No. Q. Has she ever been placed in jail? A. No. Q. Has she ever served one minute? A. No." *Page 907 
Under cross-examination he testified:
"Q. You testified that Dr. McGillivray and Mr. Wright and Mrs. Wright were in your office? A. Yes. Q. That was after you had her commitment from up stairs? A. I don't know whether we had the commitment or not. He doesn't generally bring them down right away. Q. But she was there in the sheriff's office wasn't she? A. She was sitting in the outer part of the office where all the people who come in there wait, it is outside the counter. Q. She was in the sheriff's office? A. Yes."
Jack Abbott, the office deputy sheriff, testified: that Mrs. Wright did not serve any part of her sentence because Dr. McGillivray stated that she should be committed to the hospital; that she was taken to the hospital by Deputy Sheriff Breece, although her husband had his car there ready to take her; that, at the time Breece took her, the husband was down in her attorney's office; that they asked the hospital to notify them when she was to be released; that, after being hospitalized for five days, they were notified that she was leaving; that he went over to take her into custody, and she said that she had to stay in bed according to the doctor's orders, and she decided to stay in the hospital instead of going to jail.
Mrs. Virginia Smith, employed at the hospital, testified that, when Mrs. Wright was about to be released, after five days, her husband came to take her home and asked for his bill; and she then remembered that she was to call the sheriff's office. This was done, and Mr. Abbott came, with the result as heretofore related. Mrs. Wright's chart showed that after that date her temperature went up to 101 degrees. At the conclusion of Mrs. Smith's examination, the court asked her:
"THE COURT: Was she under any restraint whatever, was there anyone to keep her in her room? A. No. Q. Was there any directions given that she was to be kept in her room? A. The only thing the sheriff's office, it didn't come direct to me, it came through one of the other members of the office, that they were to be notified when she was to leave. Q. When she was well enough to leave? A. Yes." *Page 908 
Deputy Breece, who took her to the hospital, testified:
"Q. Do you recall on the 18th day of April 1947 a request relating to Louella Wright in Justice Court. A. I do. Q. What was done with her immediately following that judgment? A. She came down to the office and I wasn't in when she came down but I was there when the doctor completed his examination and as I walked in they were coming out of the office and he said `can you take this lady to the hospital she will have to be hospitalized as she had a slight congestion of one lung' and I said `well I can take her' and that was all that was said that I know of. Q. Did you take her over? A. Yes. Q. And that was at the request of her doctor? A. I presume so, that is the way I understood it he asked me `can you take her to the hospital she will have to be hospitalized she has a congested lung,' a slight congestion I think he said."
Harold Wright, the husband of Mrs. Wright, testified that after the trial they went down to the sheriff's office; that the sheriff took her down there; that he, Wright, called the doctor; that the doctor ordered her to be hospitalized and told the sheriff that she was in no fit condition to go to jail; that, after she had been at the hospital five or six days, he and the doctor thought it would be better if she could stay home and be in bed; that, when he started to take her home, the deputy sheriff was there and told her that she had her choice to either go to jail or go back in the hospital. She was in the hospital at the time of the habeas corpus hearing.
Although there is a conflict in the testimony, one fact appears to be perfectly clear; this lady did not want to go to jail.
At the hearing, the trial court found that there was no restraint of her liberty during the time that she was in the hospital, and denied the writ. In its oral opinion, the trial court stated that she was booked. We have carefully examined the record and do not find any such testimony. As to that statement, the trial court was in error.
The question for our determination is whether or not, under the facts of this case, appellant was in "custody" and therefore served her sentence. There is no question but that she never spent one minute in jail. *Page 909
[1] The majority rule is stated in an annotation in 72 A.L.R. 1271, as follows:
"According to the great weight of authority, if there is no statute providing otherwise, delay in taking the defendant into custody after conviction and sentence in no way releases the convict from the necessity of suffering the full penalty imposed by the sentence. `Where the penalty is imprisonment, the sentence of the law is to be satisfied only by the actual suffering of the imprisonment imposed, unless remitted by death or by some legal authority. Therefore the expiration of time without imprisonment is in no sense an execution of the sentence. Accordingly, where the judgment and sentence is imprisonment for a certain term, and from any cause the time elapses without the imprisonment being endured, it will still be a valid, subsisting, unexecuted judgment. . . . And therefore, where a convicted defendant is at liberty and has not served his sentence, if there is no statute to the contrary, he may be rearrested as for an escape, and ordered into custody on the unexecuted judgment, and the result is the same if he escapes to another jurisdiction and is brought back, though by illegal means.' 8 R.C.L. 259. When a convict is not taken into custody after final sentence is pronounced, it becomes his duty to surrender himself to the proper authorities, and if no order committing him has been issued he must demand such issuance, otherwise he will be considered to have acquiesced in the delay though he has done nothing actively to avoid the penalty imposed by the sentence."
Appellant relies upon State ex rel. McCoske v. Kinnear,145 Wn. 686, 261 P. 795; Kusah v. McCorkle, 100 Wn. 318,170 P. 1023, L.R.A. 1918C, 1158; Spicer v. Williamson,191 N.C. 487, 132 S.E. 291, 44 A.L.R. 1280; In re Cavitt, 170 Wn. 84,15 P.2d 276; State ex rel. Siehl v. Jorgenson, 176 Minn. 572,224 N.W. 156, 62 A.L.R. 244; and State v. Brouillette,163 La. 46, 111 So. 491.
In State ex rel. McCoske v. Kinnear, supra, the prisoner, upon being sentenced to the penitentiary by the superior court, spent some time in the county jail prior to being transported to the penitentiary. The question in that case was: When did he become eligible for parole? We said, after quoting Rem. Comp. Stat., § 1746: *Page 910 
"This section is plain and unambiguous, and a prisoner becomes eligible for parole, upon the expiration of his full minimum sentence, from the date fixed in accordance with this statute, regardless of when he may actually enter the institution."
Kusah v. McCorkle, supra, was an action against the sheriff for damages sustained by a prisoner due to injuries inflicted upon him by a man "then confined in the same jail and custody under a charge of insanity lodged against him by the county attorney."
Neither of the above cases can be of any assistance in determining the problem now before us.
In Spicer v. Williamson, supra, one Camel had been arrested by the deputy sheriff and placed in the custody of the sheriff on a charge of robbery and larceny. As an incident to his arrest, he had been shot and wounded by the deputy. The sheriff took him to the hospital because of his condition. In an action against the county for services rendered by the physician, it was held that the county was liable because the services had been ordered by the sheriff while Camel was under his custody and control as his prisoner. In the case at bar, the husband arranged to pay the hospital bill. Hospitalization was ordered by appellant's doctor and not by the sheriff.
In re Cavitt, supra, was a case in which the petitioner had been sentenced to serve thirty days in jail and had actually been committed, and he thereafter remained in the custody and under the control of the sheriff for the full term of his sentence. However, for a period of twenty-seven days during his term, he did manual labor upon a privately-owned farm some distance from the jail. This work was at the direction of the sheriff, who took him to and brought him from the place of work in an automobile owned by the county. He spent his nights in the jail during the entire term. We held:
"The mere fact that the petitioner was not actually in jail during a part of the time is immaterial. He was in the custody, and subject to the control, of the sheriff. Although he may have been willing to enter upon outside duties, assuming even that it was to his advantage, that does not *Page 911 
change the situation. He could not have compelled such an accommodation to himself, nor was his liberty wholly unrestricted when it was accorded. He was still subject to disposition by the sheriff, and was, in fact, held to the same requirements as all other trusties of the jail.
"Nor does the fact that the petitioner was permitted to earn a small compensation for a part of the time, alter the case. It is conceivable that a man, even while in close confinement, might, through his native ability, produce something from which he might secure a monetary consideration. But that does not free him from the restraint which the sentence has imposed upon him. The petitioner was still under the supervision of the sheriff by virtue of Rem. Comp. Stat., § 10195, and, under the mittimus
from the clerk, the sheriff was required by law to execute the sentence. Rem. Comp. Stat., § 2207."
In State v. Brouillette, supra, the petitioner had been convicted of possessing intoxicating liquor for sale and was sentenced to sixty days' imprisonment and a two-hundred-dollar fine, with one hundred twenty days' additional imprisonment in default of payment of the fine, which he did not pay, thus making his total sentence one hundred eighty days. After serving seventy-eight days, he became ill and was sent to the hospital for treatment. He remained in the hospital for sixty-two days and was then released; he did not return to the jail but remained at large enjoying the sunshine and fresh air, which the physicians (and he himself) thought would be conducive to his better health and physical welfare. He was later apprehended by the sheriff, and he then applied for a writ of habeas corpus, contending that he had fully served his term. The Louisiana court was of the opinion
". . . that a prisoner confined by illness to a hospital, whether within the confines of the prison itself or elsewhere, is entitled to count the time of such confinement against his sentence." (Italics ours.)
The court then added:
"On the other hand, we cannot subscribe to the doctrine that upon his release from a hospital a prisoner is entitled to resume his status of complete freedom and go at large because he and his physicians may agree (as we all do) that *Page 912 
fresh air and sunshine are more conducive to health and physical welfare than confinement in more or less close quarters; on that hypothesis jails would soon become superfluous and imprisonment a mere idle formality. We are therefore of opinion that when relator, upon his discharge from the hospital, failed to return to prison, he became an escape in law, if not in fact, and that he must now return to finish that part of his sentence which had not then expired."
In State ex rel. Siehl v. Jorgenson, supra, relator had been sentenced to the county jail for a period of eighty days. He was committed on the day of his sentence to the county jail. Three days later, while so confined, he was duly adjudged insane and committed to the state insane asylum. Upon his release from the institution, which was after the expiration of the term of his sentence, he was returned to the county jail. He institutedhabeas corpus proceedings and was ordered released. The court held:
"During all the time relator was in the insane hospital he was restrained of his liberty by law. He was not there or out of the jail of his own volition. . . .
"From the moment relator began his jail term and for the full period of his sentence he was by law restrained of his liberty and confined in quarters not of his choosing. And it seems to us that when a person who has begun to serve a jail sentence is by legal process removed therefrom and detained in custody elsewhere the time he is thus elsewhere applies upon his sentence."
A situation very similar to the case at bar was presented inRiggs v. Sutton, 113 Neb. 556, 203 N.W. 999. Riggs was convicted of the illegal possession for sale of intoxicating liquor and was sentenced to sixty days in jail. After the warrant of commitment was delivered to the sheriff, he was requested by Riggs to delay the execution of the warrant because of illness in the family, and in order to harvest crops, which request was granted. After several months, Riggs was taken into custody andhabeas corpus proceedings were instituted. It was contended that Riggs' sentence began to run from the date sentence was pronounced and expired sixty days thereafter, though he may have suffered no *Page 913 
actual imprisonment, and that, therefore, his incarceration at a later date was without legal authority. The court held:
"A number of cases from this and other jurisdictions are cited and relied upon to sustain petitioner's position. The cases cited and relied upon from this jurisdiction are In re Fuller,34 Neb. 581, and McGinn v. State, 46 Neb. 427.
"In the Fuller case it was held that `the term of imprisonment of one sentenced to the penitentiary dates from the sentence and not from the delivery of the prisoner to the warden of the penitentiary.' In determining what effect should be given to the language used in the opinion, consideration should be given to the facts then before the court. Fuller had been convicted of an offense and sentenced to 14 months' imprisonment in the penitentiary. From the date of the sentence he was in custody and imprisoned in the county jail, where he remained for some weeks before being transported to the penitentiary. The warden of that institution refused to discharge Fuller from imprisonment at the expiration of 14 months from the date of sentence, allowing for good time earned, and contended that the time elapsing between the date of sentence and the receiving of the prisoner at the penitentiary should not be counted as a part of the term of imprisonment. The only question properly before the court and decided in the case was that the time Fuller was in the county jail, awaiting transportation to the penitentiary, should be counted as a part of his sentence. The Fuller case is cited in the McGinn case, but the latter is not a similar case and has no bearing upon the question in controversy. There are a number of decisions cited from other jurisdictions which support the contention of petitioner. Among them are the following: Inre Markuson, 5 N. Dak. 180; In re Webb, 89 Wis. 354, 27 L.R.A. 356.
"We are of the opinion that the better view, the one supported by the stronger reason and the greater weight of authority, is that, in the absence of statute fixing the time when a sentence of imprisonment in a criminal action shall begin, it does not begin until the defendant is taken into custody or offers to surrender himself to the custody of the proper officer, and that, when a warrant of commitment has been issued and delay occurs before its execution, if defendant asks for or acquiesces in the delay, then he cannot take advantage of it. The time for executing a sentence of imprisonment, or for commencement of its execution, is not an essential element of the sentence. The essential part of the sentence is the punishment, including the kind and *Page 914 
amount thereof, without reference to the time that it is to be inflicted.
"A discussion of the question here involved may be found in 8 R.C.L. 259, sec. 267, in the following language: `The judgment is the penalty of the law, as declared by the court, while the direction with respect to the time of carrying it into effect is in the nature of an award of execution. Where the penalty is imprisonment, the sentence of the law is to be satisfied only by the actual suffering of the imprisonment imposed, unless remitted by death or by some legal authority. Therefore, the expiration of time without imprisonment is in no sense an execution of the sentence. Accordingly where the judgment and sentence is imprisonment for a certain term, and from any cause the time elapses without the imprisonment being endured, it will still be a valid, subsisting, unexecuted judgment. And where a convict is permitted to absent himself from prison the time when he is absent is no part of the sentence. And therefore where a convicted defendant is at liberty and has not served his sentence, if there is no statute to the contrary, he may be arrested as for an escape, and ordered into custody on the unexecuted judgment, and the result is the same if he escapes to another jurisdiction and is brought back, though by illegal means.'
"A case very similar to the one under consideration is that ofMiller v. Evans, 115 Ia. 101. There the sentence was for a term in the county jail and the sheriff neglected to execute the mittimus until after the term of defendant's incarceration would have expired, had it begun on the day of sentence, and it was held `that the expiration of the time without imprisonment would not be considered in satisfaction of the judgment — the time at which the sentence is to be carried out being directory, and not a part of the judgment — and a subsequent commitment to jail was authorized.' Other authorities sustaining the views herein expressed are: Ex Parte Eldridge, 3 Okla. Cr. Rep. 499, 27 L.R.A. n.s. 625; State v. Cockerham, 24 N. Car. 204; State v.Abbott, 87 S. Car. 466; Neal v. State, 104 Ga. 509, 42 L.R.A. 190; Gray v. State, 107 Ind. 177; 16 C.J. 1335, sec. 3142.
"It is apparent that Riggs has not suffered the punishment which his offense merited, and which was adjudged against him. It would be a mockery to hold that the mere neglect of ministerial officers to enforce the judgment of a court could annul it and hold it for naught. The court itself was powerless, after the expiration of the term, to set aside or suspend *Page 915 
the judgment rendered, and, if petitioner's contention should be sustained, it would permit a ministerial officer to do what the court itself is not authorized to do. It would permit ministerial officers, through neglect or for any other reason, to nullify the judgment of the court and render the criminal law without force or effect. We are satisfied that the trial court properly refused to discharge Riggs from the custody of the officer until he had served his sentence in jail.
"The judgment of the district court is AFFIRMED."
The form of commitment upon sentence in justice court is found in Rem. Rev. Stat., § 1935 [P.P.C. § 149-1], as follows:
"The State of Washington,   |   ss. "County of _____________. |
"To any Constable and the Keeper of the County Jail of said County.
"Whereas, at the justice's court held at my office in said county for the trial of C D, for the offense hereinafter stated, the said C D was convicted of having on the ____ day of ____, 18__, in said county, committed (here state the offense), and upon conviction the said court did adjudge and determine that the said C D should be imprisoned in the county jail of said county, for ____ days, therefore, you, the said constable, are commanded, in the name of the state of Washington, forthwith to convey and deliver the said C D to the said keeper; and you, the said keeper, are hereby commanded to receive the said C D into your custody in said jail and him there safely keep until the expiration of said ____ days, or until he shall thence be discharged by due course of law.
"Dated this ____ day of ____, 18__.
"J P, Justice of the Peace."
In Ex Parte Wyatt, 29 Tex. App. 398, 16 S.W. 301, Wyatt was convicted of exhibiting a monte bank for the purposes of gaming, and was sentenced to serve ten days in jail. The sheriff did not imprison him because at the time he was afflicted with rheumatism, but he was allowed to go at large upon an agreement that, when he was able, he would serve out his sentence. He later was arrested and placed in jail, whereupon he sued out a writ ofhabeas corpus. In denying the writ, the court said: *Page 916 
"It is claimed in behalf of appellant that from the time the judgment placed him in the hands of the sheriff he was in his legal custody, and that being in his legal custody, whether imprisoned in jail or not, whenever the ten days had expired he was entitled to his discharge, as much so as though he had actually served out his time in jail; and in effect he claims that his agreement with the sheriff is of no validity and void, because the sheriff had no authority to make any such agreement and permit him to go at large after he had been legally committed to jail.
"Our statute, Code of Criminal Procedure, article 51, provides that `when a prisoner is committed to jail by lawful warrant from a magistrate or court, he shall be placed in jail by the sheriff; and it is a violation of duty on the part of any sheriff to permit a defendant so committed to remain out of jail,' etc.
"Again, it is provided that `when by the judgment of the court a defendant is to be imprisoned in jail the sheriff shall execute the same by imprisoning the defendant for the length of time required by the judgment; and for this purpose a certified copy of such judgment shall be sufficient authority for the sheriff.' Code Crim. Proc., art. 817.
"And `when a defendant has remained in jail the length of time required by the judgment he shall be discharged, and the sheriff shall then return the copy of the judgment or the capias under which the defendant was imprisoned to the proper court, stating how the same had been executed.' Code Crim. Proc., art. 819.
"It is manifest from these provisions of our law that whenever a party is committed to jail by order of the court it means imprisonment in jail; and no other kind of custody, whether agreed to by the sheriff or not, will answer or discharge such punishment. The sheriff has no right, no matter what his motives, whether of humanity or not, to commute or alter this punishment, and any act of his doing so is a violation of his duty and absolutely void. Clark v. The State, 3 Texas Ct. App. 338[3 Tex.Crim. 338] [3 Tex.Crim. 338]. He must put the prisoner in jail. If he be too sick to stand such confinement, and his life is likely to be endangered thereby, it is not for the sheriff to relieve him, but his remedy is by habeas corpus, as provided by art. 155, Code of Criminal Procedure. Until he has served the allotted time in jail he has not complied with the judgment, nor has he discharged it. The fact that he was allowed to go at large by the sheriff illegally for more than ten days, and that if during that time he had been in prison the *Page 917 
judgment would have been discharged, does not give him the right to claim a discharge simply on account of the fact that the ten days for which he should have been imprisoned have already elapsed. The agreement of the sheriff to permit him to go at large being absolutely void, the law, for such time, will treat him as a prisoner at large without authority; in other words, as an escaped prisoner."
[2] The question therefore resolves itself down to this. At the time appellant went to the hospital, had her jail sentence actually commenced to run, or was she in custody? It would appear from the cases that, if she had been confined in jail for one hour and then had taken sick, and had been transported to the hospital by the sheriff, as his prisoner, then she should have been given credit on her jail sentence, for time actually spent in the hospital. We see, from the cases, where statements are made to the effect that a term commences to run from the date of the sentence, that such statements have always been made incidental to situations where the prisoner has been sentenced to the state penitentiary and has remained in the county jail for some time, awaiting transportation to the penitentiary.
Here the appellant was never confined in jail. Her jail sentence never commenced to run. She was taken to the hospital by the deputy sheriff as a favor to her, and not in his custody ashis prisoner. The sheriff did not call the county physician to ascertain whether she needed hospitalization. She was not his prisoner. She was a free agent. Her doctor and her husband, not the sheriff, arranged for her hospitalization. During the time she was in the hospital, she was not under guard, nor in custody, but was there of her own volition, at her own expense. The sheriff was only interested in taking her into custody, upon her release from the hospital, in order that she could serve her jail sentence of thirty days.
Her custody and the serving of her jail sentence were held in abeyance pending her being physically able to be confined in jail.
The judgment is affirmed. *Page 918 
MALLERY, C.J., BEALS, STEINERT, ROBINSON, and JEFFERS, JJ., concur.